Citation Nr: 0031843	
Decision Date: 12/06/00    Archive Date: 12/12/00

DOCKET NO.  99-14 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

1.  Entitlement to a disability evaluation in excess of 30 
percent for service-connected post-traumatic stress disorder 
(PTSD), prior to November 9, 1999.

2.  Entitlement to disability evaluation in excess of 50 
percent for service-connected PTSD, on and after November 9, 
1999.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. A. Herman, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1965 to 
June 1968.  

This appeal arises from a November 1998 rating decision of 
the Newark, New Jersey, regional office (RO) which assigned a 
30 percent disability rating for service-connected PTSD, 
effective from November 1998.  That rating action also 
assigned a temporary total rating for PTSD, under 38 C.F.R. 
§ 4.29, from August 1998 to October 1998.  A notice of 
disagreement with respect to the 30 percent disability rating 
assigned to PTSD was received from the veteran in February 
1999.  The statement of the case was issued in March 1999.  
The veteran's substantive appeal was received in June 1999.  
By a rating action dated in March 2000, the 30 percent 
disability evaluation assigned for PTSD was increased to 50 
percent, effective from November 9, 1999.

In July 2000, a hearing was held at the RO before the 
undersigned Veterans Law Judge, who was designated by the 
Chairman of the Board of Veterans' Appeals (Board) to conduct 
that hearing, pursuant to 38 U.S.C.A. § 7102 (West Supp. 
2000).


REMAND

The veteran was most recently afforded a VA psychiatric 
examination in November 1999.  The Board concludes, upon 
review of the findings, that the examination was inadequate 
for the purpose of evaluating the veteran's PTSD.  The U.S. 
Court of Appeals for Veterans Claims (Court) has stated that 
an examination must provide sufficient information to rate 
the disability in accordance with the applicable rating 
criteria.  See Wisch v. Brown, 8 Vet.App. 139 (1995) (a 
medical examination must specifically address pertinent 
issues, and the silence of an examiner cannot be relied upon 
as evidence against a claim); see also Veterans Claims 
Assistance Act of 2000, Public Law No. 106-475, § 3(a), 114 
Stat. 2096, ____ (2000) (to be codified at 38 U.S.C. 
§ 5103A).

Here, the report of the November 1999 examination contained 
no findings as to the effect the veteran's service-connected 
PTSD has on his industrial capability.  Further, during the 
course of the examination, the veteran reported that he was 
unemployed.  He said he had been fired from his last job due 
to aggressive behavior, which he said was a symptom of his 
service-connected PTSD.  The examiner, however, made no 
comment as to whether the veteran's PTSD, in and of itself, 
prevented him from working.  The Board also observes that the 
veteran's claims folder does not appear to have been present 
at the time of his November 1999 psychiatric evaluation.  
Specifically, the examiner reported that the claims file had 
not been available for review prior to the examination.  
There is no indication that such a review was subsequently 
accomplished.

The development of facts includes a thorough and 
contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one.  This duty to assist includes conducting a thorough and 
contemporaneous examination of the veteran that takes into 
account the records of prior medical treatment and prior 
examinations.  Caffrey v. Brown, 6 Vet.App. 377, 381 (1994) 
citing Green v. Derwinski, 1 Vet.App. 121 (1991)  We 
recognize that the veteran was granted an increase in his 
disability rating by the RO, based, in part, upon the 
November 1999 examination.  Nevertheless, he has continued 
his appeal, claiming that his rating should be yet higher.  
In view of the foregoing, the veteran should therefore be 
afforded another VA psychiatric examination to determine the 
severity of his service-connected PTSD.  In so doing, his 
claims folder must be made available to the examiner for 
review prior to the examination.

Although he has been examined previously for VA purposes, the 
importance of a new examination to ensure adequate clinical 
findings should be emphasized to the veteran.  The veteran is 
henceforth advised, in that regard, that failure to report, 
without good cause, for an examination scheduled in 
connection with a claim for an increased rating, could result 
in denial of that claim.  38 C.F.R. § 3.655 (2000).

Finally, the Board notes that the veteran raised the claim 
for a total disability evaluation based upon individual 
unemployability (TDIU) in June 1999.  A Veteran's Application 
For Increased Compensation Based On Unemployability, on VA 
Form 21-8940, was received in November 1999.  By a rating 
action dated in March 2000, entitlement to TDIU was denied.  
Notice of the decision was mailed to the veteran that same 
month.  

During the course of his personal hearing in July 2000, the 
veteran, though his representative, expressed his 
disagreement with the March 2000 rating decision.  The Board 
construes this statement as a notice of disagreement (NOD) as 
to the denial of the TDIU claim.  The Court has held that an 
oral statement at a personal hearing, when later reduced to 
writing in a transcript, can operate as the functional 
equivalent of a "written communication" for purposes of 
filing an NOD.  Tomlin v. Brown, 5 Vet.App. 355, 357-58 
(1993).  We recognize that we are invoking a liberal 
interpretation of the law, since the NOD has not been filed 
with the RO.  See 38 C.F.R. § 20.300.  However, the time 
period in which to file an NOD in this matter runs until 
March 2001, and the claims file will be returned to the RO 
upon issuance of the present decision.

The appellant has, of course, not yet been furnished a 
Statement of Case on the issue of entitlement to TDIU.  As 
the filing of a notice of disagreement places a claim in 
appellate status, the Court has held that, once an NOD has 
been filed, the requirement that the RO issue a Statement of 
the Case is a procedural matter requiring remand.  See 
Manlincon v. West, 12 Vet.App. 238 (1999); see also Godfrey 
v. Brown, 5 Vet.App. 127, 132 (1993).

Although further delay is regrettable, under the 
circumstances described above, additional development is 
considered necessary.  Therefore, this case is Remanded to 
the RO for the following development:

1.  The RO should obtain from the veteran 
the names and addresses of all medical 
care providers who have treated him for 
his service-connected psychiatric 
condition since November 1998.  After 
securing the necessary release(s), the RO 
should request the records which are not 
already contained in the claims folder.

2.  The RO should obtain the veteran's 
complete inpatient and outpatient 
treatment records from the East Orange 
VAMC, the Coatesville VAMC, and any other 
identified VA facility since November 
1998.  Once obtained, all records must be 
associated with the claims folder.

3.  After the above has been 
accomplished, the RO should schedule the 
veteran for a VA psychiatric examination 
to determine the severity of his service-
connected PTSD.  The veteran and his 
representative should be notified of the 
date, time, and place of the examination 
in writing.  In conjunction with the 
examination, the examiner must review the 
claims folder.  Such tests as the 
examiner deems necessary should be 
performed.  

The examiner should be asked to enter a 
complete multiaxial evaluation, including 
a score on the Global Assessment of 
Functioning (GAF) Scale on Axis V, along 
with an explanation of the significance 
of the assigned score.  The examiner 
should state an opinion as to the degree 
of industrial inadaptability due to the 
veteran's service-connected PTSD.  If 
employment is not feasible due solely to 
the service-connected disability, the 
examiner should so state.  The examiner 
should discuss social impairment due to 
the service-connected PTSD, as it affects 
industrial adaptability.

The examiner should also be asked whether 
it is feasible to dissociate the symptoms 
of the veteran's alcohol/substance abuse 
from his service-connected PTSD.  If 
dissociation is possible, the examiner 
should specify which symptoms and/or 
manifestations are attributable solely to 
the veteran's service-connected 
psychiatric disability as opposed to his 
non-service-connected alcohol abuse.

4.  The RO should furnish the veteran and 
his representative with a Statement of 
the Case (SOC) on the issue of 
entitlement to a total disability 
evaluation based upon individual 
unemployability.  The SOC should 
thoroughly discuss all evidence received 
since the March 2000 decision.  The SOC 
should include citations to all pertinent 
regulations.  There should also be 
included with this document information 
concerning the need to file a substantive 
appeal on this issue if the Board is to 
address it.  A VA Form 9 should be 
provided for the veteran's use. The 
veteran must be informed that he must 
file a substantive appeal to the SOC if 
he wishes the Board to consider the issue 
addressed therein.

5.  Following completion of the 
foregoing, the RO should review the 
claims folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested medical review does not 
include all opinions requested, 
appropriate corrective action is to be 
implemented.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  The veteran 
need take no action until he is further informed.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet.App. 369 
(1999).  The purpose of this Remand is to ensure due process 
of law and obtain additional medical evidence.  No inference 
should be drawn from the Remand regarding the final 
disposition of this claim.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	ANDREW J. MULLEN
	Veterans Law Judge
	Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
final decision of the Board of Veterans' Appeals is 
appealable to the United States Court of Appeals for Veterans 
Claims.  This remand is in the nature of a preliminary order 
and does not constitute a final decision of the Board on the 
merits of this appeal.  38 C.F.R. § 20.1100(b) (2000).

- 7 -


